Citation Nr: 1549638	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  11-15 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for depression, to include as secondary to service-connected cervical spinal disability.  

2.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected cervical spinal disability.  



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1978 to August 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction of the appeal has been transferred to the RO in St. Petersburg, Florida.  

In a June 2014 decision, the Board denied the claim of entitlement to service connection for a sleep disorder, and remanded the issue of entitlement to service connection for depression for further development.  The issue of entitlement to service connection for depression has since been returned to the Board for appellate review.  The Veteran appealed the Board's June 2014 denial of service connection for a sleep disorder to the United States Court of Appeals for Veterans Claims (Court).  In a June 2015 Order, the Court remanded that issue back to the Board for development consistent with the May 2011 Joint Motion for Remand (JMR).

The issue of entitlement to service connection for a sleep disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, depression is due to service-connected disabilities.


CONCLUSION OF LAW

Depression is proximately due to service-connected disabilities.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran seeks service connection for depression as secondary to his service-connected cervical spinal disability.  Specifically, in his October 2010 statement and at the May 2011 VA examination, he reported that his cervical spinal disability causes chronic, severe depression and sleepless nights.  

In support of his claim, the Veteran submitted an October 2010 statement by his primary care physician, Dr. KAM of the Harvard Family Physicians, listing chronic depression secondary to pain and neurological changes.  In this statement, Dr. KAM notes the Veteran suffers from chronic depression secondary to pain, though the specific source of such pain was not mentioned.  

In May 2011, the Veteran attended a VA examination.  He described his in-service cervical spinal injury to the examiner, and reported depression for the past four months to that examiner.  He also explained his problems with carpal tunnel syndrome, with cramping and numbness in his hands that interferes with his sleep.  The examiner assessed a score of 30 on the Beck Depression Inventory, and diagnosed depression.  Ultimately, the VA examiner rendered a diagnosis of depression not otherwise specified related to the Veteran's general medical condition and unemployment.  While this examiner rendered a negative etiological opinion, there was no discussion as to why the pain the Veteran suffers due to non-service-connected disabilities would cause his depression, while pain from service-connected disabilities would not.

A Veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id. 

Even though there are negative etiological opinions of record, given the VA examiner's diagnosis of depression related to the Veteran's general medical condition which, of course, would include his service-connected cervical spine disability, the Board finds that the evidence is at least is equipoise that the Veteran's depression is at least, in some part, due to his service-connected disabilities.  As such, resolving all doubt in favor of the Veteran, the Board concludes that service connection for depression on a secondary basis is warranted.


ORDER

Service connection for depression is granted.  


REMAND

In the May 2015 JMR, the parties cited Dr. KAM's April 2010 and October 2010 statements with reference to sleep deprivation and sleep problems due to chronic pain as triggering the low threshold for an examination under McLendon, 20 Vet. App. 79.  Remand is required to afford the Veteran that examination.  While on remand, the AOJ should also obtain any recent VA or private treatment records to ensure a complete record for adjudication following the remand.  




Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  A specific request should be made for any records from Dr. KAM, of the Harvard Family Physicians.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.  

2.  Contact any appropriate VA medical facility, and obtain and associate with the claims file all outstanding records of treatment.  A specific request should be made for any records from the Tampa VAMC and Bay Pines VAMC for treatment since February 2015.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  The required notice must then be provided to the Veteran and his representative.  

3.  After obtaining any outstanding VA or private treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any sleep disorder.  The claims file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.  If the examiner does not have access to the electronic VBMS file, any relevant records such as the private treatment records and service medical records must be printed and provided to the examiner for review.  

Following a review of the record and physical examination of the Veteran, the examiner is requested to offer a current diagnosis of a sleep disorder, if applicable, and then opine as to whether it is at least as likely as not (50 percent or greater probability) that any sleep disorder is caused or aggravated by the Veteran's service-connected disabilities, to include as due to chronic pain and numbness.  

In offering this opinion, the examiner must consider the full record, to include service treatment records, post-service VA and private treatment records, and the lay statements of record.  

A complete rationale must be provided for all opinions expressed, to include a discussion of the evidence and medical principles which led to such conclusion.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


